Citation Nr: 1410322	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, as secondary to a cervical spine disability.

5.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, as secondary to a cervical spine disability.

6.  Entitlement to service connection for a disability manifested by muscle loss in the right upper extremity, as secondary to a cervical spine disability.

7.  Entitlement to service connection for a disability manifested by muscle loss in the left upper extremity, as secondary to a cervical spine disability.

8.  Entitlement to peripheral neuropathy in the right lower extremity, as secondary to a lumbar spine disability.

9.  Entitlement to peripheral neuropathy in the left lower extremity, as secondary to a lumbar spine disability.

10.  Entitlement to service connection for radiculopathy, as secondary to cervical and lumbar spine disabilities.

11.  Entitlement to an initial compensable rating for headaches.

12.  Entitlement to an initial compensable rating for sinusitis prior to October 11, 2012, and in excess of 30 percent thereafter.

13.  Entitlement to an initial compensable rating for allergic rhinitis prior to October 11, 2012, and in excess of 10 percent thereafter.

14.  Entitlement to an effective date prior to January 4, 2007 for the grant of service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the RO in New York, New York.

In November 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The record was held open for 60 days for the Veteran to submit additional evidence, and during that time, the Veteran submitted additional VA treatment records.

In July 2012, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.  While on remand, the AOJ granted an increased rating for sinusitis, assigning a 30 percent rating, effective October 10, 2012, as well as service connection for old osteochondral trauma [right ankle disability] and allergic rhinitis, assigning a noncompensable rating prior to October 11, 2012, and 10 percent thereafter for each.  In April 2013, the Veteran submitted a statement, disagreeing with his initial rating and effective date for allergic rhinitis, and continuing his disagreement with his rating for sinusitis, but he did not express disagreement with his initial rating for old osteochondral trauma.  Although the AOJ has granted a higher rating during the pendency of the appeal of 30 percent for sinusitis, inasmuch as higher ratings for this disability are available both before and after October 11, 2012, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, a disability manifested by muscle loss in the right upper extremity, a disability manifested by muscle loss in the left upper extremity, peripheral neuropathy in the right lower extremity, peripheral neuropathy in the left lower extremity, and radiculopathy; entitlement to a compensable rating for headaches; entitlement to an initial compensable rating for sinusitis prior to October 11, 2012, and in excess of 30 percent thereafter; entitlement to an initial compensable rating for allergic rhinitis prior to October 11, 2012, and in excess of 10 percent thereafter; and entitlement to an effective date prior to January 4, 2007 for the grant of service connection for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The medical evidence of record does not establish that the Veteran has a current left ankle disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant matter.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

Regarding the claim of entitlement to service connection for a left ankle disability, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claim, has also been satisfied.  The evidence of record includes VA and private outpatient treatment records, statements from the Veteran, and the transcript of a November 2011 hearing before the undersigned and his wife.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Board acknowledges that although the Veteran was provided a right ankle examination in October 2012 that discussed the left ankle, the Veteran was not afforded a VA examination directly in response to his claim of entitlement to service connection for a right ankle.  The Board has determined, however, that VA has no obligation to provide an examination in this case.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because there is no competent evidence of a current left ankle disability.  The Board notes that although the Veteran has alleged that he has a current left ankle disability, there is no diagnosis of record of a disability.  See, e.g., October 2012 VA examination.  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided an opportunity to set forth his contentions on the claim during the November 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2011 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In addition, the Board notes that the case was remanded in July 2012 to, inter alia, obtain records.  Although the AOJ was unable to obtain service treatment records on remand, the AOJ properly informed the Veteran of the attempts to obtain the records, the negative response received by the record keepers, and prepared a memorandum for the file.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran alleges that he injured his left ankle in service and has a current left ankle disability related to his in-service injury.

After a careful review of the evidence, the Board finds that the preponderance of such evidence is against a finding that the Veteran currently has a left ankle disability.  Although the Veteran has been fitted for a left ankle brace, see August 2008 VA treatment record, there has been no diagnosed disability of the left ankle.  At an October 2012 VA examination for the right ankle, the Veteran had full range of motion and muscle strength in his left ankle.  No left ankle disability was noted.  

VA and private treatment records also have not established a current left ankle disability.  In August 2008, the Veteran was measured for an ankle brace for his left ankle, but there was no diagnosis of any left ankle problem.  The Veteran has continuously been treated for a right ankle disability, but has not complained of any left ankle problems other than neurological problems related to his left foot.  The record simply does not establish the existence of a left ankle disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a left ankle disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the claim for service connection for a left ankle disability must be denied, because the first essential criterion for service connection-evidence of a current left ankle disability-has not been met.  As the Veteran does meet the first element to establish entitlement to service connection, the remaining elements need not be discussed.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, subsequent to VA's receipt of the Veteran's claim in December 2006, there has been no diagnosis of a left ankle disability.  Therefore, the holding in McClain is inapplicable.

The Board has considered the assertions of the Veteran and those advanced by the Veteran's representative on his behalf; however, none of this evidence provides a basis for allowance of the claim.  The Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor his representative is competent to render a diagnosis of a current left ankle disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's existence of a current disability have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for a left ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left ankle disability is denied.


REMAND

I.  Treatment Records

In April 2013, the Veteran submitted a statement regarding his sinusitis (and allergic rhinitis) that he was having radical surgery on April 23, 2013 to address his sinus problems.  These records are pertinent to the Veteran's claim and must be obtained on remand.

II.  New Examinations

A. Lumbar and Cervical Spine

Service treatment records reflect that in August 1966 the Veteran was seen in consultation and reported a two-year history of neck pain.  A cervical spine X-ray was reportedly normal.  The impression was that there was no clear diagnosis.  Notes from the chief of physical medicine in September 1966 indicate that the Veteran had non-specific complaints regarding his back (and other body parts) and reported a possible arthritis history.  An electromyography was performed, although the findings were reportedly normal.  During an October 1966 neurology consultation, the Veteran reported a five-year history of neck pain.  After examination the examiner's impression was that there was no organic disease found.  Also listed was psychogenic neuromuscular disorder. 

In May 1967, the Veteran reported that he hurt his back the prior evening and had back trouble previously.  On examination, he had pain in his back and chest at approximately T5 and no spasm.  In November 1967 he reported poorly defined pain and discomfort in the back, and in December 1967 he reported continuing problems with his back.  At separation, the Veteran reported having recurrent upper back pain.  

It is noted that at a September 1968 VA examination, performed shortly after the Veteran's separation from service, he complained of pain and discomfort in the cervical and dorsal spine.  He denied low back pain.  X-rays of the cervical and thoracic spine showed a straightening of the normal lordotic curve of the cervical spine.  The diagnoses included scoliosis of the dorsal spine, and it was noted that there was increased scoliosis of the lower thoracic spine. 

VA and private treatment records show current diagnoses including cervical spine stenosis and cervical radiculopathy due to degenerative disc disease and lumbosacral radiculopathy due to herniated discs.  The Veteran has demonstrated multilevel disk disease with a bulging disk at L1-2, L2-3, L3-4, L4-5, and L5-S1 levels, as well as multilevel disk disease with a bulging disk at C3-4, C4-5, C5-6, C6-7, C7-T1, T1-2, and T2-3.  Essentially, the Veteran has bulging disks throughout his spine.

During VA treatment in December 2006, the VA examiner noted that the Veteran had a "likely double-crush injury in the form of cervical spondylotic myelopathy and likely [right] ulnar [and] median neuropathies." 

In July 2012, the Board remanded to provide the Veteran with an examination and opinion.  After a full examination of the Veteran and review of the claims file, the examiner noted that the Veteran's current back problems started in 2004.  He stated that he, therefore, was unable to provide an opinion as to whether the Veteran's current neck and back problems are in any way related to the non-specific complaints of neck and back pain in service.

Where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to provide a definitive opinion because the limits of medical knowledge had been exhausted or, instead, for example, because they needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability, but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The October 2012 opinion is inadequate because the examiner provided no rationale for why he or she was unable to provide an opinion.  Further, because of the complicated nature of the Veteran's spine disabilities, the Board finds that a new examination and opinion with an orthopedic expert should be obtained.

B. Sinusitis

In April 2013, the Veteran submitted a statement regarding his sinusitis (and allergic rhinitis) that he was having radical surgery on April 23, 2013 to address his sinus problems.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).  The Veteran's statement that he was to undergo surgery in April 2013 indicates that his disability may have significantly changed since his last VA examination.  Notably, the rating criteria specifically contemplate certain complications related to radical surgery.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected sinusitis.  38 C.F.R. § 3.327 (2013).

III.  Statement of the Case

The claims file reflects that in April 2013, the Veteran filed a timely Notice of Disagreement with the January 2013 rating decision granting entitlement to service connection for allergic rhinitis, effective January 4, 2007.  The Veteran appeals the initial rating for this disability, as well as the effective date.

By filing a timely Notice of Disagreement with the initial rating and effective date for allergic rhinitis, the Veteran has initiated appellate review on these issues.  38 C.F.R. § 20.302(a) (2013).  However, the AOJ has yet to issue a Statement of the Case with respect to these issues, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claims for an increased initial rating and earlier effective date for allergic rhinitis must be remanded to the AOJ for the issuance of a Statement of the Case.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

IV.  Intertwined Issues

Because the actions requested on remand could result in service connection for a lumbar spine disability and/or cervical spine disability, which, in turn, could potentially result in service connection for carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, a disability manifested by muscle loss in the right upper extremity, a disability manifested by muscle loss in the left upper extremity, peripheral neuropathy in the right lower extremity, peripheral neuropathy in the left lower extremity, and/or radiculopathy, the Board finds that these claims are inextricably intertwined with the claims of entitlement to service connection for lumbar spine disability and/or cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on the claims of entitlement to service connection for carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, a disability manifested by muscle loss in the right upper extremity, a disability manifested by muscle loss in the left upper extremity, peripheral neuropathy in the right lower extremity, peripheral neuropathy in the left lower extremity, and radiculopathy are therefore deferred.

Furthermore, the Veteran has requested an initial compensable rating for headaches.  The Veteran's headaches are secondary to his sinusitis.  He is currently rated at zero percent for headaches, as his sinusitis is rated at 30 percent based on his headache symptomatology.  See 38 C.F.R. § 4.14 (2013) (noting that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).  As noted above, the Veteran has reported that he was scheduled to undergo radical surgery for his sinusitis in April 2013.  As the rating for the Veteran's sinusitis may affect his rating for his headaches (e.g., if the Veteran is rated for his sinusitis based on symptomatology other than headaches), the headache disability is inextricably intertwined with the claim for an increased initial rating for sinusitis, and is also deferred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify where he underwent radical sinus surgery in April 2013.  Provide the Veteran with proper forms affording authorization for VA to obtain such records (if private), as well as any other outstanding relevant records.

If the Veteran responds, contact each VA and/or private entity to obtain all adequately-identified medical records related to sinus surgery and subsequent medical care.  Document all attempts to locate any such records, and follow procedures set forth in 38 C.F.R. § 3.159.

2.  After such records have been obtained and associated with the Veteran's claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to perform all necessary clinical testing, and a report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Schedule the Veteran for a VA examination with an orthopedic surgeon to determine the nature and etiology of his diagnosed cervical and lumbar disabilities.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner is requested to review the claims file, to include all pertinent records such as the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

After a review of the claims file, the examiner should opine as to the following:

(a.)  whether it is at least as likely as not that the Veteran's current multilevel degenerative disc disease and joint disease of the cervical spine is causally or etiologically related to the Veteran's complaints of neck pain and diagnosis of neuromuscular dysfunction in military service;

(b.)  whether it is at least as likely as not that the Veteran's current multilevel degenerative disc disease and joint disease of the lumbar spine is causally or etiologically related to the Veteran's complaints of back pain and diagnosis of neuromuscular dysfunction in military service.

It would be of considerable assistance to the Board if the examiner could explain with as much specificity as possible whether the type of cervical and lumbar spine disabilities that the Veteran currently has would "at least as likely as not" arise from the type of symptomatology the Veteran manifested in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.   38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Furnish to the Veteran and his representative a Statement of the Case addressing the claim for an increased initial rating and earlier effective date for allergic rhinitis.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, those noted above-a timely appeal must be perfected.

6.  Thereafter, and after undertaking any additional development deemed necessary (to include any examinations, if necessary, for disorders claimed on a secondary basis), readjudicate the Veteran's claims of entitlement to service connection for cervical spine disability, a lumbar spine disability, carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, a disability manifested by muscle loss in the right upper extremity, a disability manifested by muscle loss in the left upper extremity, peripheral neuropathy in the right lower extremity, peripheral neuropathy in the left lower extremity, and radiculopathy; for an initial compensable rating for sinusitis prior to October 11, 2012, and in excess of 30 percent thereafter, and for an initial compensable rating for headaches.  If any benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


